DETAILED ACTION
The communications received 12/13/2021 have been filed and considered by the Examiner. Claims 1-15 are pending, claims 6-7 are withdrawn. 

Claim Objections
Claim 14 is objected to because of the following informalities:  
“the pH of the dispersion to” should read “the pH of the dispersion is adjusted to” or similar correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 11 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajanto et al (US 2016/0289894) hereinafter KAJ (already of record) in view of Isogai et al (US 2010/0233481) hereinafter ISO.  

As for claims 1 and 14, KAJ discloses the production of nanofibrillar cellulose dispersion which can be anionically substituted (eventual disintegration to a nanofibrillar cellulose) [Abstract; 0026-29] in which the starting dispersion is modified by degree of substitution or content of a chemical groups which includes anionic substitution along the pyranose unit of the cellulose molecule, in particular of the hydroxyl groups being oxidized to aldehydes and 
Although the conductivity is determined at a consistency of 2.5 wt% as opposed to 1.0 wt%, it is the Examiner’s understanding that the measurement point is substantially similar enough to produce the claimed conductivity range. Furthermore, KAJ teaches the conductivity being low corresponds with a high quality of pulp, therefore the ordinary artisan would have been motivated to further drive down the conductivity in order to achieve a higher quality pulp [0039].  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reached the claimed range of 500 uS/cm as a means of achieving a high quality pulp.

	KAJ is silent to the adjustment of pH however KAJ does teach oxidation to aid in the production of nanofibers (i.e. to aid in defibrating) [0028-29].
	
ISO teaches a cellulose nanofiber production method that comprises an oxidation treatment [Abstract] in which in order to improve the oxidizing agent’s effectiveness, the dispersion is adjusted to a pH of 4 to 7 which overlaps the claimed range of 6.5 to 7.5 of claim 1 and 6.8 to 7.2 of claim 14 [0039].

Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
 
As for claim 2, KAJ/ISO teaches claim 1 and further below 500 uS/cm which overlaps the claimed range of below 200 uS/cm. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].
	Additionally, with similar rationale to claim 1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reached the claimed range of 200 uS/cm as a means of achieving a high quality pulp.

As for claim 4, KAJ/ISO teaches claims 1 and 2 and KAJ further teaches wherein at least part of the pyranose rings in the anionically modified cellulose is modified by oxidation [0028; see claim 1] and an amount of carboxyl groups in the cellulose nanofiber is 0.6 to 3.0 mmol/g (500-1400 umol/g as the carboxylate content which is equal to 0.5 umol/g to 1.4 umol/g which falls within the claimed range) to dry weight of cellulose nanofiber [0033; 0035].

As for claims 5 and 11, KAJ/ISO teaches claims 1 and 2 and KAJ further teaches wherein at least a part of pyranose rings in the anionically-modified cellulose is modified by substitution (carboxymethylation) [0028] and a degree of carboxymethyl substitution per unit glucose of the cellulose nanofiber is 0.02-0.4 (0.05-0.3 which falls within the claimed range) [0036].

	As for claim 15, KAJ/ISO teaches claim 1 and further as the anionically-modified cellulose nanofiber dispersion is obtained according to the claimed method steps that it would have the resultant transparency. 
	The Examiner notes that the anionically-modified cellulose nanofiber dispersion has a similar composition as claimed by applicant, (i.e. composed of anionically modified dispersions which includes a pH adjusting step, the modification occurring by oxidation,  ) which would result in the claimed property (transparency). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the anionically-modified cellulose nanofiber dispersion product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 3, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajanto et al (US 2016/0289894) hereinafter KAJ (already of record) in view of Isogai et al (US 2010/0233481) hereinafter ISO as applied to claim 1 and further in view of Yue et al (Comparative properties of cellulose nano-crystals from native and mercerized cotton fibers, 2012) hereinafter YUE (already of record).

As for claims 3 and 8, KAJ/ISO teaches claims 1 and 2 but does not teach a ratio of type-II crystal to type-I crystal. 


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have increase the ratio of type II cellulose crystals to type | cellulose crystals in order to improve the tensile strength. One of ordinary skill in the art would have understood that arriving at the range of ratio of type Il to type I crystal existence in the cellulose would have been a matter of routine optimization of qualities like tensile strength and thermal stability. This is prima facie obvious, see e.g. MPEP 2144.05(II).
As for claims 9-10 and 12-13 see the rejections of claims 4-5.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-15 have been considered. The Examiner agrees that KAJ, applied in the prior rejection of record, does not disclose/teach the pH adjusting step of the amended claim set filed 12/13/2021 as argued by the Applicant in the remarks filed 12/13/2021.  However, the new ground of rejection above relies on a combination of references including Kaj for any teaching or matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.V./Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748